UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA, _
V. CASE NO. 8:06-CR-472-T-17TGW

MIGUEL RENDON.

 

/
ORDER
This cause is before the Court on:
Dkt. 255 Motion for Compassionate Release Sentence Reduction

For Defendant With a Life Expectancy of 12 to 18 Months
Dkt. 258 Sealed Notice of Filing Exhibits
Defendant Miguel Rendon requests that the Court reduce his sentence to
time served, pursuant to 18 U.S.C. Sec. 3582(c)(1)A), and the criteria in U.S.S.G. Sec.

1B1.13. Defendant Rendon has exhausted administrative remedies.
The Government takes no position as to Defendant Rendon’s Motion.

On September 19, 2008, Defendant Rendon was sentenced on Count
1 of the Superseding Indictment, Conspiracy to Possess 5 Kilograms or More
of Cocaine, 500 Grams or More of Methamphetamine, and 1,000 Kilograms or
More of Marijuana, in violation of 21 U.S.C. Secs. 846, 841(a)(1) and 841(b)(1)(A)
to a term of imprisonment of 235 months, a term of supervised release of 60 monihs,

a fine of $100,000, and a special assessment fee of $100.
1. Discussion

18 U.S.C. Sec. 3582(c)(1)(A) provides that the Court “may reduce the term
of imprisonment (and may impose a term of probation or supervised release with or
without conditions that does not exceed the unserved portion of the original term of
imprisonment), after considering the factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a reduction. ...
and that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

The Application Notes to USSG Sec. 1B1.13 explain that, provided a defendant
is not a danger to the safety of any other person or the community, “extraordinary and
compelling reasons’ include: 1) a defendant's serious medical condition that substantially
diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility and from which the defendant is not expected to recover, and
2) the defendant's age, where the defendant is at least 65 years old, is experiencing a
serious deterioration of physical or mental healthy because of the aging process, and

has served at least 10 years or 75 % of the term of imprisonment, whichever is less.

Defendant Rendon argues that he meets both the medical condition and age

criteria for compassionate release, considered individually or in combination.

Defendant Rendon further argues that consideration of the Section 3553(a) factors
weighs in favor of granting compassionate release. The Warden of the facility where
Defendant Rendon is incarcerated supported compassionate release, said Defendant
Rendon “maintained clear conduct throughout his period of incarceration, and noted

‘that Defendant Rendon participated in various religious, education, and release

preparation courses. (Exhibit A).

The BOP Progress Report indicates that Defendant Rendon would be at
an extremely low risk of re-offending. (Exhibit C)

The Court notes that Defendant Rendon is 85 years old, and has served
over 138 months of the term of imprisonment, which equates to a sentence of
158 months. (Exhibits C, D).

On August 12, 2019, the BOP’s Acting Clinical Director estimated that
Defendant Rendon has 12 to 18 months to live (Exhibit B).

Defendant Rendon argues that his BOP records establish that Defendant
Rendon is not a danger to any other person or the community. Defendant Rendon
is incarcerated in a minimum security camp and has no disciplinary history or history
of violence. (Exhibit A, 2-3; Exhibit C, 1-3; PSR, pars. 39-44).
The Court notes that Defendant Rendon has a release plan that the
U.S. Probation Office has approved. (Exhibit A).

The Court has reviewed the record, and has considered Defendant's Motion,
with the exhibits filed under seal. At the outset, the Court notes that Defendant

Rendon has exhausted administrative remedies.

The Court finds that Defendant Miguel Rendon suffers from chronic or serious
medical conditions relating to the aging process, and Defendant Rendon is experiencing
deteriorating health that substantially diminishes Defendant Rendon’s ability to function in
prison. Defendant Rendon meets the criteria for compassionate release based on his
medical condition and age. Defendant Rendon has established that Defendant Rendon
is not a danger to any other person or the community. After consideration of the Section
3553(a) factors, the Court finds that a reduced term of imprisonment is warranted.

The Court therefore grants Defendant Miguel Rendon’s Motion for Compassionate

Release Sentence Reduction. Accordingly, it is

ORDERED that Defendant Miguel Rendon’s Motion for Compassionate Release
Sentence Reduction for Defendant With a Life Expectancy of 12 to 18 Months (Dkt.
255) is granted. Defendant Rendon’s term of imprisonment is reduced from 235 months
to time served, to be followed by a term of 60 months supervised release. All other
terms and conditions of Defendant Rendon’s previous sentenced remain unchanged,

and are incorporated by reference.

DONE and ORDERED in Chambers in Tampa, Florida on thig IED
day of December, 2019.

 

   

Copies to:

All parties and counsel of record
Bureau aA Prins
